Citation Nr: 0713440	
Decision Date: 05/07/07    Archive Date: 05/17/07

DOCKET NO.  03-20 801	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected neurogenic bladder, currently evaluated as 
30 percent disabling.  

2.  Entitlement to service connection of erectile 
dysfunction, claimed as secondary to service-connected 
neurogenic bladder. 

3.  Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).



ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 30, 1946 to 
February 22, 1947.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from  rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Huntington, West 
Virginia (the RO).

Procedural history

In August 2001, the RO received the veteran's claim of 
entitlement to service connection for a bladder disorder.  In 
a September 2002 rating decision, the RO granted service 
connection for neurogenic bladder and assigned a 30 percent 
disability rating.  The veteran disagreed with the rating 
assigned and initiated his appeal.  The appeal was perfected 
with the timely submission of the veteran's substantive 
appeal (VA Form 9) in July 2003.

In a May 2004 decision, the Board denied the claim of 
entitlement to an increased disability rating for neurogenic 
bladder.  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
a decision dated August 8, 2006, the Court vacated the 
Board's May 2004 decision, and remanded this matter to the 
Board for development consistent with the Court's findings. 

In the meantime, the veteran perfected an appeal of the RO's 
March 2005 denial of his claim of entitlement to service 
connection of erectile dysfunction claimed as secondary to 
his neurogenic bladder condition as well as the RO's July 
2003 denial of his claim of entitlement to TDIU.  For the 
sake of economy, the two appeals have been merged.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.



Representation

In August 2003, the veteran was informed by the RO that VA 
had revoked the authority of his attorney to represent VA 
claimants, and that such revocation of authority became 
effective on July 28, 2003.  The veteran was also informed 
that he could obtain representation elsewhere and that the RO 
would assist him in obtaining the proper forms, if he so 
desired.  No response has been received from the veteran, and 
the Board therefore presumes that he wishes to proceed 
unrepresented.


REMAND

The veteran is seeking entitlement to an increased disability 
rating for a service-connected neurogenic bladder condition; 
entitlement to service connection of erectile dysfunction, 
claimed as secondary to the neurogenic bladder condition;
 and entitlement to TDIU.  For the reasons set out 
immediately below, the Board has determined that all three 
issues require further development.  

In its May 2004 decision, the Board noted that the RO had 
requested disability records from the Social Security 
Administration (SSA) in April 2003, but was informed by SSA 
that "an exhaustive and comprehensive search" did not turn up 
any records.  However, the Court found that further efforts 
to obtain the veteran's SSA records should be made by VA.  
The Court further found that until it is determined that 
additional efforts to obtain the veteran's SSA records would 
be futile VA has not completed its duty to assist the veteran 
in the development of his claim.  

Although the remaining two issues were not before the Court, 
it appears that the Court's reasoning would apply equally to 
them.



Accordingly, the case is REMANDED for the following action:

1.   VBA must again contact SSA for the 
purpose of obtaining any records from that 
agency that pertain to the veteran's claim 
for disability benefits. Any records so 
obtained should be associated with the 
veteran's VA claims folder.  Any notice 
from SSA that these records are not 
available should be noted in the veteran's 
claims folder.  

2.  If no records, or incomplete records, 
are obtained from SSA, VBA should contact 
the veteran and advise him of its 
inability to obtain such records and 
should request that the veteran provide 
any SSA records which he has in his 
possession.

3.  Following completion of the foregoing 
development, and of any other development 
which VBA deems necessary, VBA should 
readjudicate the veteran's claims.  If the 
benefit sought on appeal remains denied, 
the veteran should be furnished with 
copies of a supplemental statement of the 
case and be given the opportunity to 
respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




